i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00697-CR

                                            IN RE Vicente REYES

                                              Original Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 13, 2010

PETITION FOR WRIT OF CORAM NOBIS DENIED

           On September 23, 2010, relator filed an “Original Petition for a Writ of Error Coram Nobis.”

This court has determined that relator is not entitled to the relief sought because the common law

writ of coram nobis is not recognized in Texas. See Ex parte Massey, 249 S.W.2d 599, 601 (Tex.

Crim. App. 1952). Accordingly, the petition is DENIED. See TEX . R. APP . P. 52.8(a).

                                                                        PER CURIAM



DO NOT PUBLISH




           1
          … This proceeding arises out of Cause No. 2006-CR-6988, in the 290th Judicial District Court, Bexar County,
Texas, the Honorable Sharon MacRae presiding.